NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 10-4405
                                      _____________

                                  FRANK REYNOLDS,
                                               Appellant

                                             v.

 THE UNIVERSITY OF PENNSYLVANIA; THE SCHOOL OF ENGINEERING &
APPLIED SCIENCE OF THE UNIVERSITY OF PENNSYLVANIA; THE WHARTON
   SCHOOL OF THE UNIVERSITY OF PENNSYLVANIA; LYLE UNGAR; ZIV
                      KATALAN; JOEL ADLER
                           _____________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                                   (No. 06-cv-01237)
                      District Judge: Hon. Thomas N. O‟Neill, Jr.

                 Submitted Pursuant to Rule 34.1 on September 19, 2011

              Before: AMBRO, CHAGARES, and ROTH, Circuit Judges.

                                   (Filed: May 25, 2012)
                                       ____________

                                         OPINION
                                       ____________

CHAGARES, Circuit Judge.

       Frank Reynolds appeals the District Court‟s orders (1) granting a new trial based

on its reversal of its decision to exclude evidence under Federal Rule of Evidence 403 in

the first trial, (2) excluding other evidence in the second trial as subsequent remedial
measures under Federal Rule of Evidence 407 and prohibiting Reynolds‟s attempt to

impeach a witness based on that evidence, (3) granting appellees‟ (collectively

“University of Pennsylvania” or “Penn”) motion for judgment as a matter of law

following the second trial, and (4) entering sanctions against Reynolds for failure to

admit a request for admission. For the reasons that follow, we will affirm the orders of

the District Court.

                                              I.

       We write for the parties‟ benefit and recite only the facts essential to our

disposition. Reynolds applied to and enrolled in the Executive Masters in Technology

Management (“EMTM”) program at the University of Pennsylvania in 2002 and claims

that at that time he was told that the EMTM students would be considered graduates and

alumni of Wharton, Penn Engineering and the University of Pennsylvania. Supplemental

Appendix (“Supp. App.”) 1941-61. In Fall 2003, Reynolds claims he was informed that

he would be considered a graduate of Penn Engineering only and could not represent

himself as a Wharton student or Wharton alumnus upon graduation. Supp. App. 1986-

93.

       Reynolds filed his complaint against the University of Pennsylvania and several

individuals1 in the Philadelphia County Court of Common Pleas in March 2006 and Penn

removed the case to the United States District Court for the Eastern District of

Pennsylvania. Reynolds asserted claims for (1) breach of contract, (2) unjust enrichment,


1
  Reynolds dismissed the individual defendants by stipulation before the start of the first
trial. Appendix (“App.”) 3 n.2.
                                              2
(3) negligence, (4) negligent misrepresentation, (5) intentional misrepresentation, (6)

common law fraud, (7) violations of Pennsylvania‟s Unfair Trade Practices and

Consumer Protection Law, 73 Pa. Cons. Stat. Ann. § 201-1 et seq., and (8) violations of

the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1962(c),

(d).

       Another EMTM student, Anurag Harsh, filed a case alleging similar conduct and

the cases proceeded together but were never consolidated. App. 3. During discovery,

Penn alleges it found evidence that Harsh had modified documents that he relied on for

his claim, namely a PowerPoint presentation given by EMTM Admissions Director Joel

Adler to prospective students and an email to Harsh from Adler. Reynolds alleged in his

complaint that he relied upon the PowerPoint presentation and incorporated Harsh‟s

email exchange with Adler in his complaint as well. App. 124-25,128-29. Harsh filed a

motion to dismiss his claims with prejudice, which was granted by the District Court on

September 15, 2008. App. 5.

       During discovery, Penn requested an admission from Reynolds that the Adobe

Acrobat 6.0, Adobe Acrobat Distiller 6.0.1 and Adobe Acrobat PDFMaker 6.0 software

that Penn‟s analysis showed had been used to save the PowerPoint slides that Reynolds

alleged he relied on in 2002, were not available to the public until after April 1, 2003.

Supp. App. 631-32. Reynolds initially refused to admit the request for admission based

on lack of personal knowledge. Supp. App. 635. Penn then sent Reynolds an April 7,

2003 press release from Adobe announcing the upcoming introduction of the Adobe

Acrobat 6.0 product line. Supp. App. 638-41. Penn informed Reynolds that if he refused

                                              3
to admit the release date of the software, it would travel to California to depose an Adobe

representative and would seek to recover the costs of the deposition under Federal Rule

of Civil Procedure 37(c)(2). Supp. App. 638-39. Penn did take the deposition of an

Adobe representative, who stated that Adobe Acrobat 6.0 and related software were not

available to the public until May 2003. App. 478-82. Penn read this testimony to the

jury at the second trial. See App. 82 n.3.

       The day before the start of the first trial, September 28, 2009, Reynolds moved to

exclude the exhibits that Penn alleged to be fraudulent and any mention of Harsh and his

lawsuit. The District Court granted the motion, over Penn‟s opposition, although the

issue was not fully briefed due to the time constraints of the impending trial. App. 5-6.

At the first trial, the jury found in favor of Reynolds on the breach of contract claim and

awarded him $435,678. App. 2. On January 27, 2010, however, the District Court

granted Penn‟s motion for a new trial, based on what the District Court determined to be

its own erroneous exclusion of the allegedly altered documents. App. 1.

       Before the second trial, the District Court granted Penn‟s motion to exclude as

inadmissible under Federal Rule of Evidence 407 as subsequent remedial measures

evidence of a November 1, 2003 Town Hall meeting of students and Penn administrators,

where administrators explained the place of the EMTM program within the University

and then took questions from students about the nature of the program, and a version of

Penn‟s website revised in 2004, in which Penn clarified the benefits it expected to grant

EMTM students. App. 20.



                                             4
       The jury in the second trial found that Penn had been unjustly enriched and

awarded Reynolds $66,000. App. 35. Reynolds moved for a new trial based on the

exclusion of the Town Hall meeting and revised website evidence, which the District

Court denied. App. 34. Penn moved for judgment as a matter of law on the unjust

enrichment claim, which the District Court granted because an express contract governed

the relationship between the parties. App. 34. Reynolds timely appealed.

                                              II.

       The District Court had jurisdiction pursuant to 28 U.S.C. § 1331 as Reynolds‟s

complaint included claims of RICO violations under 18 U.S.C. § 1962(c) and (d). On

September 1, 2009, Reynolds voluntarily stipulated to the dismissal of his RICO claim

and then moved to remand the case to state court. The District Court denied the motion

and retained jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367. App. 48.

We have appellate jurisdiction pursuant to 28 U.S.C. § 1291.

                                              III.

                                              A.

       Reynolds contends the District Court erred when it ordered a new trial based on its

evidentiary ruling under Federal Rule of Evidence 403 to exclude all references to the

Harsh case and the allegedly altered documents in the first trial. We review the District

Court‟s decision to grant a new trial for an abuse of discretion. Blancha v. Raymark

Indus., 972 F.2d 507, 512 (3d Cir. 1992). We note that “[p]articular deference is

appropriate . . . because the decision to grant a new trial rested on an evidentiary ruling

that was itself entrusted to the trial court‟s discretion. Indeed, a trial judge‟s decision to

                                               5
admit or exclude evidence under Federal Rule of Evidence 403 may not be reversed

unless it is „arbitrary and irrational.‟” Bhaya v. Westinghouse Elec. Corp., 922 F.2d 184,

187 (3d Cir. 1990) (footnote omitted). Applying this standard of review, we will affirm

the District Court‟s decision to grant a second trial in this case.

       During discovery, Penn uncovered evidence that it contends shows that the

versions of the documents incorporated into Reynolds‟s complaint had been altered.

Penn argues the PowerPoint presentation that Reynolds alleges he relied on in 2002,

when deciding whether to enroll in the EMTM program, contains a Wharton logo that

was not available until March 2003. Penn also argues that the PowerPoint presentation

was saved using Adobe software that was not available until 2003. Finally, Penn alleges

that its expert found several versions of the email from Adler to Harsh on Reynolds‟s

computer that were altered from the version on Adler‟s computer.

       Federal Rule of Evidence 403 allows the court to exclude relevant evidence “if its

probative value is substantially outweighed by a danger of one or more of the following:

unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or

needlessly presenting cumulative evidence.” The District Court found that the probative

value of this evidence was high because the evidence bore directly on Reynolds‟s

credibility. Reynolds‟s complaint incorporated the allegedly altered documents, the

PowerPoint presentation, and an email from Adler to Harsh. App. 124-25, 128-31. At

his February 6, 2007 deposition, Reynolds identified specific elements of the PowerPoint

presentation on which he relied. Supp. App. 738-46. The District Court found that

Reynolds‟s case depended on his recollection of the agreement he had with Penn and the

                                               6
alleged breach of that agreement. The District Court further found that the probative

value of the excluded evidence was not substantially outweighed by the danger of unfair

prejudice. Fed. R. Evid. 403; see also Harbor Ins. Co. v. Schnabel Foundation Co., 946
F.2d 930, 935 (D.C. Cir. 1991) (“Particularly where a party is seeking to impeach a

witness whose credibility could have an important influence on the outcome of the trial,

the district court should be cautious in limiting cross-examination.”).

       Thus, “[h]aving identified this incorrect evidentiary ruling, the trial judge was

required . . . to grant a new trial unless it was „highly probable‟ that the error did not

affect any „substantial rights.‟” Bhaya, 922 F.2d at 189 (citation omitted). The District

Court did not abuse its discretion when it determined that Penn‟s substantial rights were

affected when it was not allowed to probe Reynolds‟s credibility on documents that he

relied on initially to support his claim.

       Because the District Court did not abuse its discretion in granting a new trial based

on its conclusion that the limits it placed on Penn‟s impeachment of Reynolds by

excluding all references to the Harsh case and the allegedly altered documents were in

error and it was not highly probable that the error did not affect Penn‟s substantial rights,

we will affirm its ruling.

                                              B.

                                               1.

       Reynolds contends the District Court erred when it excluded under Federal Rule of

Evidence 407 as subsequent remedial measures evidence of the November 1, 2003 Town

Hall meeting and alterations to Penn‟s website in 2004. We review denial of a motion for

                                               7
new trial based on admissibility of evidence for abuse of discretion. Shade v. Great

Lakes Dredge & Dock Co., 154 F.3d 143, 151-52 (3d Cir. 1998). “However, where „the

district court‟s decision rests on the application of legal precepts, we exercise plenary

review.‟” Id. at 152 (quoting Failla v. City of Passaic, 146 F.3d 149, 153 (3d Cir. 1998)).

       Federal Rule of Evidence 407 provides:

       When measures are taken that would have made an earlier injury or harm
       less likely to occur, evidence of the subsequent measures is not admissible
       to prove:
               • negligence;
               • culpable conduct;
               • a defect in a product or its design; or
               • a need for a warning or instruction.

       But the court may admit this evidence for another purpose, such as
       impeachment or—if disputed—proving ownership, control, or the
       feasibility of precautionary measures.

       The District Court relied on the “plain text” of Rule 407, noting that the Rule used

“culpable conduct” rather than a more narrow phrase such as “tortious conduct,” and

therefore the Rule applied in contract cases in addition to tort cases. App. 55. Black‟s

Law Dictionary (9th ed. 2009) defines culpable as “guilty; blameworthy” and as

“[i]nvolving the breach of a duty.”

       The Court of Appeals for the Seventh Circuit has applied Rule 407 in a contract

case. Pastor v. State Farm Mutual Automobile Insurance Company,487 F.3d 1042 (7th

Cir. 2007). In Pastor, the plaintiff sought to represent a class of individuals insured by

State Farm who received payment for damage to their cars, but not under the clause in the

policy that provided that State Farm would pay $10 per day if the insured did not rent a

car while their car was not usable. Id. at 1044. The plaintiff sought to introduce evidence

                                              8
that in subsequent versions of its policy State Farm explicitly stated that “day” meant 24

hours. Id. at 1045. The plaintiff argued that the change in the policy was a “confession”

that her interpretation of the clause in the prior policy — that “day” meant any part of a

day — was correct. Id. The court in Pastor held that “to use at trial a revision in a

contract to argue the meaning of the original version would violate Rule 407 . . . by

discouraging efforts to clarify contractual obligations, thus perpetuating any confusion

caused by unclarified language in the contract.” Id. It held that “Rule 407 is not limited

to „repair‟ in the literal sense.” Id.2 “[The plaintiff] wants to use the evidence that State

Farm, to avert future liability to persons in the position of the plaintiff, changed the

policy, to establish State Farm‟s „culpable conduct.‟ That is one of the grounds that

evidence of subsequent corrective action may not be used to establish.” Id. In addition,

the Court of Appeals for the Tenth Circuit in Hickman v. Gem Insurance Company, 299


2
 Changes in contract language may be considered subsequent remedial measures or
“repairs,” pursuant to Rule 407. Two cases from our sister courts of appeals held that
changes made to subsequent contracts that contained allegedly unlawful provisions could
not be introduced, as they were subsequent remedial measures. R.M. Perlman, Inc. v.
New York Coat, Suit, Dresses, Rainwear & Allied Workers‟ Union Local 89-22-1, 33
F.3d 145, 156 (2d Cir. 1994) (holding that letter with suggested revisions to standard
form contract was a subsequent remedial measure and could not be used to show Union‟s
intent to apply the contract to the employer-plaintiff in an unlawful way, constituting an
unfair labor practice); Noble v. McClatchy Newspapers, 533 F.2d 1081, 1090 (9th Cir.
1975) (“It was not error to exclude evidence that McClatchy deleted allegedly
anticompetitive provisions in the distributorship contracts after plaintiffs‟ termination.
Plaintiffs argue that „an inference of guilt or wrongdoing may be drawn‟ from such
evidence; but it is well settled that evidence of subsequent remedial measures is not
admissible to prove culpability of prior conduct.”). Although in these cases the evidence
was being introduced to prove an unfair labor practice and an antitrust violation,
respectively, rather than a breach of contract, these cases support the argument that
changes to contract language may be considered subsequent repairs and may be barred by
Rule 407 when introduced for an impermissible purpose.
                                              9
F.3d 1208 (10th Cir. 2002), similarly held that Rule 407 barred the admission of evidence

of subsequent changes to an insurance contract. Id. at 1214 (holding that medical

benefits insurer‟s change in reimbursement policy was not admissible to establish

liability for abusing its discretion under the federal pension statute in applying prior

plan‟s language). Likewise in our case, admitting the Town Hall meeting and website

revisions would discourage those in Penn‟s situation from clarifying contractual

obligations and thus would perpetuate confusion.3

       In this case, the changes to the website in January 2004 were similar to the

changes in the subsequent contracts in Pastor and Hickman. The website changes appear

on the Frequently Asked Questions section of the EMTM admissions website. App.

1469, 1473. The January 2004 website stated:

       As a co-sponsor of the program, the Wharton School has also invited
       graduates of EMTM to become, in effect, „honorary‟ members of the
       Wharton alumni network and online community. EMTM graduates can
       obtain a lifelong e-mail forwarding address, register to be included in the
       Wharton alumni directory, and take part in Wharton alumni clubs and
       events. (This association is extended as a privilege, and is not an official
       alumni status. For all purposes of identification and records, including

       3
         The Court of Appeals for the Eighth Circuit held that Rule 407 did not bar a jury
instruction permitting evidence of a later improved design as proof of a defective product
under the defendant‟s express warranty in a breach of warranty cause of action because
“plaintiffs were not required to establish that [the defendant] was negligent or engaged in
culpable conduct in order to establish a breach of [the defendant‟s] warranty.” R.W.
Murray, Co. v. Shatterproof Glass Corp., 758 F.2d 266, 274 (8th Cir. 1985). The Court
relied on its precedents that held that Rule 407 did not apply in products liability cases
because those cases did not require proof of negligence or culpable conduct. Id.
However, Rule 407 was amended in 1997 to reflect the majority view that it is to be
applied in products liability cases. Fed. R. Evid. 407 advisory comm. note (1997); see
also Kelly v. Crown Equip. Co., 970 F.2d 1273, 1275 (3d Cir. 1992) (“This court has
consistently held that Rule 407 applies to strict liability suits even though the language in
the rule refers to inadmissibility to prove negligent or culpable conduct.”).
                                             10
      transcripts, EMTM students and alumni are affiliated with Penn
      Engineering.)

App. 1473. In November 2003, however, the website stated:

      As EMTM alumni, you have the full advantages of being Penn Engineering
      alumni, Wharton alumni and Penn alumni. Perhaps the most significant
      benefit is the opportunity to join the alumni network; and the most
      important tools to enable that network are the alumni directories. There are
      actually 2 alumni directories. The Penn alumni directory is available to all
      graduates of the University. The only school that provides a distinct alumni
      network in Wharton, in which you are included as an EMTM graduate . . .
      In addition to alumni directories, you have access to 2 separate lifelong e-
      mail addresses, an unchanging e-mail address that you can use throughout
      your lifetime . . . The standard address formats are
      firstname.lastname.class@wharton.upenn.edu                               and
      firstname.lastname@aolumni.upenn.edu. The „class‟ used in your Wharton
      address is WTyy; WT stands for Wharton Technology and yy is the years
      of your graduation.

Supp. App. 1003. The changes to the website are similar to the changes in later insurance

contracts that the Court of Appeals for the Seventh Circuit barred in Pastor as subsequent

remedial measures, because they will prevent future confusion. 487 F.3d at 1045.

      The District Court did not abuse its discretion when it determined that if the

revisions to the website and the Town Hall meeting had occurred before Reynolds

enrolled, they would have reduced the likelihood of any possible confusion about what

benefits Reynolds would receive as an EMTM student, and, thus, were subsequent

remedial measures under Rule 407. Further, the District Court did not err in holding that

Rule 407 barred evidence of the Town Hall meeting and the website revisions as

subsequent remedial measures in this breach of contract action.

                                            2.



                                            11
       Reynolds also contends that the District Court erred in failing to grant him a new

trial after prohibiting impeachment based on the changes to the website during cross-

examination of EMTM co-director Katalan. Reynolds contends that he should have been

allowed to offer the changes to the website in 2004 to impeach Katalan‟s testimony.

Federal Rule of Evidence 407 provides that “evidence of subsequent measures” may be

admitted when offered for “another purpose, such as impeachment.”

       Impeachment based on subsequent remedial measures is proper “when the

defendant opens up the issue.” Kenny v. Se. Pa. Transp. Auth., 581 F.2d 351, 356 (3d

Cir. 1978). This Court has recognized that “Rule 407‟s impeachment exception must not

be used as subterfuge to prove negligence or culpability of the defendant.” Petree v.

Victor Fluid Power, Inc., 887 F.2d 34, 39 (3d Cir. 1989). “Under Rule 407, together with

the Rule 403 unfair prejudice/probative value weighing, the trial court retains broad

power to insure that remedial measures evidence is not improperly admitted under the

guise of the impeachment exception.” Stecyk v. Bell Helicopter Textron, Inc., 295 F.3d
408, 416 (3d Cir. 2002) (footnote omitted).4 “[A] court must interpret the impeachment

exception to Rule 407 circumspectly because „any evidence of subsequent remedial

measures might be thought to contradict and so in a sense impeach [a party‟s] testimony .

. . .‟” Complaint of Consolidation Coal Co., 123 F.3d 126, 136 (3d Cir. 1997) (quoting

Flaminio v. Honda Motor Co., 733 F.2d 463, 468 (7th Cir. 1984)).



4
  The District Court in this case also correctly relied on Federal Rule of Evidence 403 to
find that the probative value of the impeachment evidence was substantially outweighed
by its prejudicial effect. App. 62-63.
                                            12
       The District Court limited cross-examination of Katalan when Reynolds‟s counsel

attempted to create an opportunity for impeachment by asking questions that Katalan

could not answer without reference to the clarifications on the website that were taken as

subsequent remedial measures, even though the District Court had ruled them

inadmissible, in order to elicit an impeachable statement from Katalan. Supp. App. 2293-

2301. Penn did not open the issue, Kenny, 581 F.2d at 356, so Reynolds‟s counsel

should not have been allowed to create an impeachment opportunity and then impeach

Katalan using the subsequent remedial measures.

                                         *****

       We will affirm the District Court‟s decision to exclude evidence of the website

changes and Town Hall meeting as subsequent remedial measures and to prevent

Reynolds‟s counsel from impeaching Katalan based on the changes to the website.

                                            C.

       Reynolds contends the District Court erred in granting Penn‟s motion for

judgment as a matter of law on his claim for unjust enrichment following the second trial.

We exercise plenary review of the District Court‟s order granting judgment as a matter of

law and apply the same standard applied by the district court. Lightning Lube, Inc. v.

Witco Corp., 4 F.3d 1153, 1166 (3d Cir. 1993). “Such a motion should be granted only

if, viewing the evidence in the light most favorable to the nonmovant and giving it the

advantage of every fair and reasonable inference, there is insufficient evidence from

which a jury reasonably could find liability.” Id. at 1166. “In determining whether the

evidence is sufficient to sustain liability, the court may not weigh the evidence, determine

                                            13
the credibility of witnesses, or substitute its version of the facts for the jury‟s version.”

Id.

       During the second trial, the District Court proposed instructing the jury to return a

verdict on the unjust enrichment claim regardless of the verdict on the contract claim in

case the jury returned a verdict in favor of Reynolds on the breach of contract claim and

that verdict was overturned by the District Court at the post-trial motion stage or on

appeal by this Court. The jury found that Penn had not breached its contract with

Reynolds, but awarded $66,000 to Reynolds because it found that Penn had been unjustly

enriched. The District Court granted Penn‟s motion for judgment as a matter of law

pursuant to Federal Rule of Civil Procedure 50(b) because the relationship between the

parties was governed by an express contract. App. 34.5

       Under Pennsylvania law,6 “the doctrine of unjust enrichment is inapplicable when

the relationship between parties is founded upon a written agreement or express

contract.” Wilson Area Sch. Dist. v. Skepton, 895 A.2d 1250, 1254 (Pa. 2006).

Reynolds contends there was an issue of fact whether there was a contract because there

was conflicting evidence presented at trial about certain of its terms. The District Court

did not usurp the jury‟s role when it found that “a reasonable jury would not have a

5
  The District Court noted that the jury verdict form did not include a question of whether
an enforceable contract had been formed because, until Reynolds‟s response to Penn‟s
motion for judgment as a matter of law, the parties had not disputed the existence of a
contract. Each party told the jury there was a contract in their closing arguments.
Reynolds‟s counsel stated: “I told you at the beginning of the case that this case was
simple, that it was a matter of a contract which Mr. Reynolds had with the University of
Pennsylvania, that the University of Pennsylvania failed to fulfill, that they had
breached.” Supp. App. 2475.
6
  The parties agree that Pennsylvania law applies to this case, as do we.
                                               14
legally sufficient evidentiary basis to find for” Reynolds on the unjust enrichment claim,

because they could not have found that there was not a contract. Fed. R. Civ. P. 50(a)(1).

       Under Pennsylvania law, to decide if a contract is enforceable, it must be

determined “(1) whether both parties manifested an intention to be bound by the

agreement; (2) whether the terms of the agreement are sufficiently definite to be

enforced; and (3) whether there was consideration.” ATACS Corp. v. Trans World

Commc‟ns, Inc., 155 F.3d 659, 666 (3d Cir. 1998). The first and third requirements are

met. Viewing the evidence in the light most favorable to Penn, there was sufficient

evidence for a reasonable jury to find that the parties manifested an intent to be bound:

Reynolds applied to the EMTM program, paid tuition and attended classes; Penn

accepted Reynolds‟s application, accepted his tuition payments and educated him in

classes. Further, there was sufficient evidence that a reasonable jury could have found

that there was consideration: Reynolds paid tuition and Penn accepted that tuition in

exchange for educating Reynolds.

       Reynolds contends that dispute over the essential terms of the contract means that

no contract existed. However, under Pennsylvania law the issue of whether the terms are

sufficiently definite to be enforced is a question of law. Am. Eagle Outfitters v. Lyle &

Scott Ltd., 584 F.3d 575, 585 (3d Cir. 2009). Although the parties disputed certain terms

of the contract, namely the relationship between the School of Engineering and the

Wharton School and the exact meaning of “cosponsor,” “student,” “alumnus,” and

“graduate,” this ambiguity did not make the contract too indefinite to be enforceable.

The parties agreed to the essential terms of the contract: the price, $100,000, Supp. App.

                                            15
1959; the number of course units of instruction Penn would provide in exchange for the

tuition paid, Supp. App. 945, 1972; the period during which Reynolds would earn his

degree, Supp. App. 945, 1973; the degree he would earn, a master‟s in engineering, Supp.

App. 1957; and that, upon completion of the degree, Reynolds would receive master‟s

degree from the University of Pennsylvania as well as a certificate signed by the deans of

both the Wharton School and the School of Engineering, Supp. App. 1957-58, 2207-14.

In this case, “[t]he agreement reached between [the parties] covered all the necessary

bases — there are no undetermined matters — and the agreement is not impossible to

understand.” Am. Eagle Outfitters, 584 F.3d at 585. Like the contract at issue in

American Eagle Outfitters, the ambiguity in the contract is “the more garden-variety type

of ambiguity relating to contractual interpretation.” Id. “Disputes over the meaning of a

given phrase are common in contract disputes; the presence of such interpretative

ambiguity, however, does not go to whether the contract is enforceable, but rather who

(the judge or the jury) must decide what the given clause means.” Id. at 585-86.

      Here, because there was an express enforceable contract, we will affirm the

District Court‟s decision to grant judgment as a matter of law in favor of Penn because

Reynolds could not recover on a theory of unjust enrichment. 7
Dall.
7
 Penn‟s brief also argues this Court should affirm the District Court on the alternative
ground that Reynolds committed fraud on the court by attaching the alleged fraudulent
PowerPoint presentation and email to his complaint. Because we affirm the District
Court on the grounds discussed above, which are the grounds that the District Court itself
rested its decision on, we need not reach Penn‟s suggested alternative holding.
                                            16
       Reynolds‟s final contention is that the District Court erred in imposing sanctions

for Reynolds‟s failure to admit Penn‟s request for admission. We review the decision to

impose sanctions for discovery violations for abuse of discretion. Bowers v. Nat‟l

Collegiate Athletic Ass‟n, 475 F.3d 524, 538 (3d Cir. 2007).

       Federal Rule of Civil Procedure 37 provides:

       If a party fails to admit what is requested under Rule 36 and if the
       requesting party later proves a document to be genuine or the matter true,
       the requesting party may move that the party who failed to admit pay the
       reasonable expenses, including attorney‟s fees, incurred in making that
       proof. The court must so order unless: (A) the request was held
       objectionable under Rule 36(a); (B) the admission sought was of no
       substantial importance; (C) the party failing to admit had a reasonable
       ground to believe that it might prevail on the matter; or (D) there was other
       good reason for the failure to admit.

Rule 37 applies to Reynolds‟s conduct and none of the exceptions to the application of

the Rule apply. At trial, Penn proved the requested matter true, that the software was not

available to the public until after April 1, 2003. Penn read the Adobe representative‟s

deposition testimony to the jury. App. 82 n. 3. The deposition testimony confirmed that

the Adobe software was not publicly available until at least May 2003. App. 477-84.

Further, the evidence of the public release date was “substantially important” to Penn‟s

case, because Reynolds alleged in his complaint that the PowerPoint was evidence of the

terms of his contract with Penn. If the presentation in his complaint was created with

Adobe software not available until 2003, it could not have been the presentation given by

Adler that contained the terms of the contract. The evidence was also “substantially

important” because it reflected on Reynolds‟s credibility, which Penn sought to impeach



                                            17
at trial. Reynolds did not have a reasonable ground to believe he might prevail on the

release date of the software at trial.

       Because the District Court did not abuse its discretion in awarding attorney‟s fees

and costs incurred to prove the release date of software occasioned by Reynolds‟s failure

to admit Penn‟s request for admission, we will affirm.

                                            IV.

       For the foregoing reasons, we will affirm the orders of the District Court.




                                            18